--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
Exhibit 10.3 Convertible Secured Promissory Note dated June 22, 2009, between
the Company and Margaret Wong


THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER ANY
SECURITIES LAWS OF ANY STATE.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH
ACT OR ANY SUCH LAW.
 
CONVERTIBLE SECURED PROMISSORY NOTE
(Due: June 21, 2011)


 

$100,000 
 June 22, 2009

Davis, California
 
FOR VALUE RECEIVED, the undersigned, Octus, Inc., a Nevada corporation (the
“Company”) promises to pay to the order of Margaret Y. Wong, or permitted
assigns (hereinafter, with any subsequent holder, the “Holder”) the principal
sum of $100,000, with interest on the unpaid principal from the date hereof at a
rate of ten percent (10.0%) simple interest per annum.  Interest shall be
calculated on the basis of the actual number of days elapsed over a 365-day
year, shall commence to accrue on the date hereof and shall continue on the
outstanding principal until paid in full.
 
1.           Interest Payments.  Accrued unpaid interest shall be paid
semi-annually, and upon the Maturity Date, with the first payment due six months
after the date on which the Note is issued.  At the Company’s option, the
Company may make any interest payment either in cash or by delivery of a number
of shares of the Company’s Common Stock (“Common Stock”) with a value equal to
the amount of interest due and payable, calculated by the greater of fifteen
cents ($0.15) per share or at seventy percent (70%) of the average closing price
of the Common Stock on the OTC Bulletin Board (or whatever exchange, market or
quotation system the Common Stock is then traded), for the ten (10) trading days
ending three days before the date that such payment is due.
 
2.           Application of Payments.  All payments of principal and interest
shall be in lawful money of the United States of America, except as set forth
below in connection with conversion of this Note.  All payments on account of
the indebtedness evidenced by this Note shall be applied first to any and all
costs, expenses and other charges then owed the Holder by the Company, second,
to accrued and unpaid interest, and thereafter to the unpaid principal balance
hereof.   All payments so received after demand or acceleration shall be applied
in such manner as the Holder may determine in its sole and absolute discretion.
 
3.           Maturity Date. Unless this Note has been converted pursuant to the
terms of this Note or unless earlier accelerated by the terms of this Note, the
principal amount hereof, together with all unpaid accrued interest hereon and
all other fees, costs and charges, if any, shall be due and payable on the date
which is twenty-four (24) months from the original date of this Note (the
“Maturity Date”).  No payments of principal or interest are required hereunder
until the Maturity Date, except as otherwise provided herein.
 
4.           Prepayment. Before the Maturity Date, the Company may prepay this
Note, in whole or in part, at any time without penalty, upon five (5) days
advance notice to the Holder.  If the Company delivers such a notice to the
Holder, then the Holder may elect, within such five-day period, to convert the
Note into the Underlying Securities based on the provisions of Section 5(b).
 
5.           Conversion The principal amount of this Note and all unpaid
interest accrued on this Note (together, sometimes referred to as the “Note
Balance”) may be converted, as follows:
 
(a)           Upon a Qualified Financing.  If the Company sells its equity
securities in a transaction after the latest date on which this Note is issued,
for aggregate gross proceeds to the Company (excluding cancellation of
indebtedness under this Note and any additional notes or existing convertible
debt of the Company) of at least One Million Dollars ($1,000,000) (a “Qualified
Financing” and the securities sold in such financing referred to as “Financing
Securities”), then all outstanding indebtedness under this Note shall
automatically be converted (regardless of whether the Note is surrendered to
Company) into shares of the Financing Securities at a conversion price per share
equal to seventy percent (70.0%) of the price per share paid for the Financing
Securities in the Qualified Financing (“Financing Securities Price”).  At the
closing of the Qualified Financing, the Holder shall become a party to, and be
entitled to the same rights under, all agreements to which all other investors
in the Qualified Financing become a party, and shall receive the same benefits
bestowed upon such other investors.
 
i.      Notice.  In connection with automatic conversion of this Note, the
Company shall deliver notice to the Holder of any conversion to be effected
hereunder, specifying the applicable conversion price and the amount of
principal and interest of the Note to be converted.
 

--------------------------------------------------------------------------------


 
ii.      Execution of Investor Agreements.  As a condition precedent to the
issuance of Financing Securities to Holder upon such conversion, Holder shall
execute and deliver such agreements, instruments and other documents as are
executed and delivered by the other investors in connection with their purchase
of the Financing Securities.
 
OR,


(b)           Conversion at the Option of the Holder.  At any time commencing
ninety (90) days after the date of issuance of this Note and before the Maturity
Date or earlier conversion of this Note, the Holder, at Holder’s option and upon
five (5) days prior written notice to the Company, may convert in whole or in
part the outstanding principal and accrued but unpaid interest of this Note (the
amount to be converted referred to as the “Note Amount”) into a number of shares
of Common Stock (sometimes referred to as the “Underlying Securities”)
determined by the greater of fifteen cents ($0.15) per share or at seventy
percent (70%) of the average closing price of the Common Stock on the OTC
Bulletin Board (or whatever exchange, market or quotation system the Common
Stock is then traded), for the ten (10) trading days ending five (5) days before
the conversion date.
 
6.           Mechanics of Conversion.  As promptly as practicable after the
conversion of this Note, this Note shall be cancelled, and the Company will
issue and deliver to the Holder a certificate or certificates representing the
full number of securities issuable upon such conversion (and the issuance of
such certificate or certificates shall be made without charge to the Holder of
the Note for any issuance tax in respect thereof or other cost incurred by
Company in connection with such conversion and the related issuance of shares).
 
7.           Security Interest.  The Holder is granted a general security
interest in all assets of the Company ranking before all Preferred and Common
Shareholders and subordinated to the existing Senior Convertible Debt, as
referenced in the Company’s annual reports on Form 10-K and quarterly reports on
Form 10-Q that the Company files with the Securities and Exchange Commission as
of March 31, 2009. The Company hereby agrees to file and execute any documents
necessary to establish and protect this security interest, including, but not
limited to, execution of financing statements.
 
8.           Merger, Sale of Assets, etc.  In the event that Company sells or
otherwise disposes of all or substantially all of its assets or is acquired by
way of a merger, consolidation, reorganization or other similar transaction or
series of transactions (but excluding any equity financing transaction by
Company involving issuance of its equity securities to investors primarily for
purposes of financing Company’s business) pursuant to which stockholders of
Company prior to such acquisition own less than fifty percent (50%) of the
surviving or resulting entity, then, the Note shall, immediately before the
closing of any such transaction, convert into Underlying Securities in the same
manner as if the Holder had elected to convert the Note into Underlying
Securities upon the closing of the transaction.
 
9.           Default.  The Company will be in default if any of the following
occurs: (a) the Company fails to make payment of the principal amount or an
interest payment when due and fails to cure the default within ten (10) days of
the date of delivery of notice from Holder to the Company of the default; and/or
(b) the Company fails in any material respect to comply with or to perform when
due any other material term, obligation, covenant, or condition contained in
this Note and fails to cure the default within ten (10) days of the date of
delivery of notice from Holder to the Company of the default.  Upon default,
Holder may declare the entire unpaid principal and accrued interest amount
immediately due. If Holder prevails in a lawsuit to collect on this Note, the
Company will pay Holder's costs and attorneys’ fees in an amount the court finds
to be reasonable. Further the Company will accrue a penalty fee of 1.5% per
month on any payment that is in default as defined herein.
 
10.         Issuance of Warrant to Holder. As an inducement for making the loan
described herein, the Company has agreed to issue to Holder a Warrant to
purchase a number of shares of Common Stock equal to 3,500 shares of Common
Stock for each $1,000 of principal amount (the “Warrant Shares”), exercisable at
one cent ($0.01) per share.
 
11.         Piggyback Registration Rights.
 
(a)           So long as shares of the Company’s Common Stock received by the
Holder hereunder upon conversion of the Note or upon the exercise of the Warrant
Shares are “restricted securities” under the Act, and during such period, if the
Company files a registration statement pursuant to the Act relating to an
offering for its own account or for the account of others under the Act of any
of its equity securities (other than on Form S-4 or Form S-8 (each as
promulgated under the Act) or their then equivalents), then the Company will
promptly give to Holder written notice thereof (which will include a list of the
jurisdictions in which the Company intends to attempt to qualify such securities
under the applicable blue sky or other state securities laws); and will, subject
to the provisions below, include in such registration and any related
qualification under blue sky laws or other compliance), and in any underwriting
involved therein, all of the Warrant Shares and any shares of Common Stock that
are issuable upon conversion of the Note specified by Holder in a written
request delivered to the Company within 15 days after such written notice from
the Company.
 

--------------------------------------------------------------------------------


 
(b)           If the Company requests, Holder shall execute such customary
agreements and instruments as other security holders whose securities are
included in such registration execute in connection with the inclusion of
securities in such registration.  Holder agrees to provide such information and
execute such instruments as the Company reasonably requests relating to the
preparation of any such registration statement and the inclusion of information
concerning Holder in the registration statement.  All fees and expenses incident
to the performance of or compliance with the filing of the registration
statement shall be borne by the Company whether or not any registrable
securities are sold pursuant to the registration statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the OTC
Bulletin Board or other exchange or quotation service on which the Common Stock
of the Company is then listed for trading, and (B) in compliance with applicable
state securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for registrable securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the registrable securities included in the
registration statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Act liability insurance,
if the Company so desires such insurance, and (vi) fees and expenses of all
other persons retained by the Company in connection with the filing of the
registration statement. In addition, the Company shall be responsible for all of
its internal expenses incurred in connection with the filing of the registration
statement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the registrable securities on any securities exchange, if applicable.
In no event shall the Company be responsible for any broker or similar
commissions or, except to the extent provided for hereunder, any legal fees or
other costs of the Holder.
 
12.           Miscellaneous
 
(a)           Reservation of Shares.  Company shall at all times reserve and
keep available out of its authorized but unissued shares sufficient shares to
effect the conversion of the Note.
 
(b)           Successors and Assigns.  Subject to the restrictions on transfer
set forth above, the rights and obligations of Company and the Holder of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(c)           Assignment.  This Note shall not be assignable by the Holder
without prior written consent of Company.
 
(d)           Waivers.  The terms of this Note shall be construed in accordance
with the laws of the State of California applicable to contracts entered into in
California by California residents and wholly to be performed within California.
 
(e)           Amendment or Waiver.    Any term of this Note may be amended or
waived with the written consent of Company and Holder.  Any amendment or waiver
effected in accordance with this Section shall be binding upon Holder at the
time outstanding, each future Holder of any Note and the Company.
 
(f)           Notices. Any notice required or permitted under this Note shall be
given in writing and shall be deemed effectively given (i) at the time of
personal delivery, if delivery is in person; (ii) one (1) business day after
deposit with an express overnight courier for United States deliveries, or two
(2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; (iii) three (3)
business days after deposit in the United States mail by certified mail (return
receipt requested) for United States deliveries when addressed to the party to
be notified; or (iv) one (1) business day after transmission by telecopier with
confirmation of successful transmission.  Notices shall be delivered (i) if to
the Holder, to the address and contact information for Holder set forth in the
Company’s books and records, and (ii) if to the Company, to 719 Second Street,
Suite 9, Davis, CA 95616, attention: Chief Executive Officer, or at such other
address as any party may designate by giving written notice to the other party.
 
(g)           Severability.  In the event any one or more of the provisions
contained in this Note shall, for any reason, be held to be invalid, illegal, or
unenforceable in whole or in part or in any respect, or in the event any one or
more of the provisions of this Note operate or would prospectively operate to
invalidate this Note, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Note.  In such instance, this Note shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein and the remaining provisions of this Note shall remain
operative and in full force and effect and in no way shall be affected,
prejudiced or disturbed thereby.
 
(h)           Delays or Omissions.  No delay or omission on the part of the
Holder in exercising any right under this Note shall operate as a waiver of such
right or of any other right of the Holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar to or waiver of the same or any other
right on any future occasion.
 
(i)           Headings.  The headings in this Note are for convenience of
reference only and shall not define or limit any terms or provisions hereof.
 

--------------------------------------------------------------------------------


 
(j)           Entire Agreement. This Note constitutes the entire agreement
between the parties, and no party shall be liable or bound to any other party in
any manner by any warranties, representations, or covenants except as
specifically set forth herein or therein.
 
(k)           Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
etc.  The number of shares of stock issuable upon conversion of this Note shall
be proportionally adjusted to reflect any stock dividend, stock split, reverse
stock split, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of common stock.
 
(l)           Investment Representations.  Holder makes the representations,
warranties and covenants set forth on Exhibit A attached hereto, all of which
are incorporated herein by reference.
 
(m)           Risk Factors.  Holder acknowledges having received and reviewed a
copy of the Company’s most recent annual report on Form 10-K filed with the
Securities and Exchange Commission (the “SEC”), including without limitation the
“Risk Factors” section of the Form 10-K, and reports that the Company has filed
with the SEC since the date of the Form 10-K.  The Holder acknowledges that the
investment in the Company represented by the Note and the Warrant Shares is
highly risky.  Due to these factors, and others described in such documents, the
purchase of the Securities offered hereby involves an extreme degree of risk.
The Securities should only be purchased by Investors who can afford to sustain a
total loss of their investment and who have no need for liquidity with respect
to this investment.
 
(n)           No Tax Representations. Holder represents, warrants and
acknowledges that Holder is not relying on the Company for any tax advice
concerning the federal or state income or other tax consequences of this Note or
the other securities contemplated by this Note, and that the Holder has
consulted such advisors as Holder deems necessary or appropriate to understand
the tax consequences of the investment represented by this Note.
 


 
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Company has caused this Note to be signed in its name as of
the date first above written.
 

      Octus, Inc.            
 
 
By:  
/s/ Chris Soderquist
 
 
   
Name: Chris Soderquist
Title: Chief Executive Officer
 

                          HOLDER            
 
 
By:  
/s/ Margaret Wong
 
 
   
Its:
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A
INVESTMENT REPRESENTATIONS
 
REPRESENTATIONS AND WARRANTIES OF THE HOLDER
 
Holder represents to the Company individually as follows:
 
 
Purchase for Own Account.  Holder represents that it is acquiring the Note, any
shares of Common Stock or other securities that are issuable upon conversion of
the Note, and the Warrant Shares (collectively, the “Securities”) solely for its
own account and beneficial interest for investment and not for sale or with a
view to distribution of the Securities or any part thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.

 
 
Information and Sophistication.  Holder acknowledges that Holder has received
all the information that Holder has requested from the Company and that Holder
considers necessary or appropriate for deciding whether to acquire the
Securities.  Holder represents that Holder has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and to obtain any additional
information necessary to verify the accuracy of the information given the
Holder.  Holder has such knowledge and experience in financial and business
matters that Holder is capable of evaluating the merits and risk of such
investment.

 
 
Ability to Bear Economic Risk; Unregistered Securities.  Holder acknowledges
that an investment in the Securities involves a high degree of risk, and
represents that Holder is able, without materially impairing Holder’s financial
condition, to hold the Securities for an indefinite period of time and to suffer
a complete loss of its investment.  Holder must bear the economic risk of
investment for an indefinite period of time because the Securities have not been
registered under the Act, constitute “restricted securities” and therefore
cannot and will not be sold unless they are subsequently registered under the
Act or an exemption from such registration is available.  The Company has made
no representations, warranties or covenants whatsoever as to whether any such
registration or exemption from the Act will be available.

 
 
Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, Holder further agrees not to make any
disposition of all or any portion of the Securities unless and until:

 
There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
The Holder shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration under the Act or any applicable state securities laws.
 
 
Experience.  Holder is an “accredited investor” as such term is defined in
Rule 501 of Regulation D under the Act, and Holder agrees to provide such
additional customary investor questionnaires or other information as the Company
may reasonably request in order to establish applicable exemptions for the
issuance of the Securities under applicable federal and state securities
laws.  If Holder is a limited partnership, limited liability corporation or
similar entity, then Holder represents and warrants that all equity owners of
the Holder are accredited investors. “Accredited investor” means any person who
comes within any of the following categories, or who the issuer reasonably
believes comes within any of the following categories, at the time of the sale
of the securities to that person.  Holder has checked the category boxes below
that apply to Holder:

 

--------------------------------------------------------------------------------


 
Instructions: Check þ all Accredited Holder category boxes below that apply to
you.
 
o
Any natural person (individual) whose individual net worth, or joint net worth
with that person's spouse, at the time of his purchase exceeds $1,000,000;
o
Any natural person (individual) who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person's
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;
o
Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
o
Any private business development company as defined in section 202(a)22 of the
Investment Advisers Act of 1940;
o
Any organization described in section 501(c)3 of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;
o
Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;
o
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) and
o
Any entity in which all of the equity owners are accredited investors.



 
No Brokers.  No person has or will have, as a result of the transactions
contemplated by this Note, any right, interest or valid claim against the Holder
or the Company for any commission fee or other compensation as a finder or
broker because of any act or omission of such Holder or any agent for the
Holder.

 
 
Power and Authority.  Holder has the full power and authority to enter into this
Note and perform the transactions contemplated by this Note.  This Note, when
executed and delivered by the Holder, shall constitute valid and binding
obligations of the Holder enforceable in accordance with its terms, subject to
the laws of general application relating to bankruptcy, insolvency, the relief
of debtors and to rights to indemnity.

 
 
No Conflicts.  The execution and delivery of and performance of the transactions
contemplated by this Note is not in conflict with or will not result in any
material breach of any terms, conditions or provisions of, or constitute a
material default under its corporate charter or other organizational document,
as applicable, or any indenture, lease, agreement, order, judgment or other
instrument to which such Holder is a party.

 

